COOK, Judge
(concurring in the result):
Although .the area involved is a Royal Thai Air Force Base, the part of it occupied by the United States Forces is a “closed” American air base. Without considering possible treaty restrictions, as to which we have not been apprised, in my opinion, the commander of that kind of military installation in a foreign country can, without probable cause or even articulable suspicion, search a foreign registered vehicle driven by a foreign national seeking entry into the base. The fact that the accused was a passenger in that vehicle did not endow him with standing to object to the stopping of it on the two occasions in issue. Consequently, the stopping of the vehicles and the directions to the passenger to dismount did not violate the Fourth Amendment. Those acts, therefore, could not and did not taint what followed; and what followed in each instance constituted, in my view, lawful conduct by Sergeant Blackmore and his dog, and provided probable cause to arrest the accused and search his person as an incident to the arrest. I would, therefore, sustain the trial judge’s rulings admitting the results of each search into evidence, and join in the affirmance of the decision of the Court of Military Review.
Judge PERRY concurs in the result.